 CLERKS AND CHECKERS LOCAL NO. 1593Clerks and Checkers Local No. 1593, InternationalLongshoremen's Association, AFL-CIO (StrachanShipping Company, et ai.) and Daniel Roy MooreClerks and Checkers Local No. 1593, InternationalLongshoremen's Association, AFLCIO and Ho-ward BeckhamClerks and Checkers Local No. 1593, InternationalLongshoremen's Association, AFL-CIO and JackLandCaldwell Shipping Company and Jack Land. Cases12-CB-1585, 12-CB-1620-2, 12-CB-1586, 12-CB-1620-1, 12-CB-1597, 12-CB-1598, and 12-CA-6853January 26, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn August 31, 1976, Administrative Law JudgePeter E. Donnelly issued the attached Decision inthis proceeding. Thereafter, the General Counsel andCharging Parties Moore and Beckham filed excep-tions and supporting briefs, Respondent Clerks andCheckers Local No. 1593 filed cross-exceptions, asupporting brief, and replies to the briefs filed by theGeneral Counsel and by Charging Parties Moore andBeckham, and Respondent Caldwell Shipping Com-pany filed a brief in response to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.1. The Administrative Law Judge found thatRespondent Union violated Section 8(b)(1)(A) of theAct by maintaining in effect an illegal referral systemwhich conditioned priority in referral upon unionmembership. He further found that RespondentUnion violated Section 8(b)(1)(A) and (2) by refusingto refer Howard Beckham after his suspension fromi We hereby correct certain inadvertent errors made by the Administra-tive Law Judge: (I) The Administrative Law Judge at sec. Iil, par. 3, statedthat it is alleged that the Union discriminatonly refused to employ Land,whereas the complaint alleges that Respondent Caldwell discriminatorilyrefused to employ him. (2) The Administrative Law Judge at sec. Ill, B., par.4, stated that the Union began to hear complaints from the membershipwhen Howard Beckham did not resign from the Union, whereas it is clearfrom his Decision that the membership complained when Beckham did notresign from the fire department. (3) The Administrative Law Judge at sec.234 NLRB No. 98union membership on April 3, 1975. The Administra-tive Law Judge further concluded that RespondentUnion did not violate Section 8(b)(lXA) of the Actby threatening reprisals against Beckham if herefused to withdraw his grievance with the seniorityboard, suspending him because he refused to with-draw his grievance, and breaching its duty of fairrepresentation by failing to process Beckham's griev-ance before the seniority board. The General Coun-sel has excepted to the Administrative Law Judge'sdismissal of these latter allegations. For the reasonsset forth below, we find merit in these exceptions.The record shows that Respondent Union changedthe seniority referral roster to Beckham's substantialdetriment in January 1975. Thereafter, Beckhamfiled a grievance, dated February 26, 1975, with theseniority board, a body composed of union andmanagement officials, which, pursuant to a contractbetween Respondent Union and the JacksonvilleMaritime Association, is responsible for the opera-tion of seniority rules on a local basis. In hisgrievance Beckham complained that RespondentUnion was not fairly applying the seniority system inthat, inter alia, he was entitled to 3 years' qualifyingservice in determining his proper position on theseniority list and that Respondent Union had notbeen consistent in determining when an applicant formembership becomes a member.At the time Beckham filed his grievance, McDan-iel, a management representative to the seniorityboard, told him that the seniority board did not thenexist and that there were no seniority rules inexistence at that time since they had expired with thecontract on October 1, 1974. McDaniel, however,also indicated that it would be appropriate forBeckham to file the grievance because new seniorityrules were being prepared by Respondent Union andwould be ready shortly. At the hearing, McDanieltestified that he did not contact Beckham after thatdate because he thought Beckham was pursuing hisgrievance through the Respondent Union. The rec-ord, however, is unclear whether the seniority boardin fact continued to operate during the hiatusbetween the expiration of the contract on October 1,1974, and the adoption of new seniority rules onMarch 26, 1975.On March 3, 1975, a few days after Beckham filedthe grievance, Respondent Union's president, White,III, B, par. 12, stated that Beckham was not referred by the Union until June1975, whereas the record reveals that the correct date for the resumption ofhis referrals was September 17, 1975. (4) The Administrative Law Judge atsec. III, B, "Discussion and Analysis," par. 6, concluded that the 8(bX2)violations alleged in the complaint relating to Beckham had not beenestablished, whereas it is clear that except for the 8(bX2) violation found bythe Administrative Law Judge regarding Respondent Union's refusal torefer him, no other 8(bX2) violations were alleged in the complaint relatingto Beckham.511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold Beckham that he was "damn tired of thesepeople filing grievances when they had no reason fordoing so. And he suggested very strongly that Iwithdraw the grievance or I was going to open up awhole can of worms for the local." White also toldBeckham that Beckham would probably be removedfrom the Union if he did not withdraw the grievance.Thereafter, on March 10, Respondent Union's execu-tive board considered that portion of Beckham'sgrievance relating to when an applicant for member-ship becomes a member, rejected it,2 and voted tosuspend Beckham and remove his name from thereferral roster. On March 26, Respondent Union andthe Jacksonville Maritime Association executed newseniority rules which contained identical proceduralprovisions regarding the seniority board and itsoperation as had been contained in the previousrules. On April 3, shortly before the membershipadopted the actions of the executive board, Secre-tary-Treasurer Moore told Beckham to be contentwith the last spot on the seniority roster and remainin the Union.Although Respondent Union's executive boardconsidered and rejected that part of Beckham'sgrievance dealing with membership before suspend-ing him, Respondent Union did not process thatportion of Beckham's grievance concerning theseniority referral system before the seniority board.In our view the threats of reprisal against Beckhambecause he filed and refused to withdraw his griev-ance are as plain as the words spoken by RespondentUnion's top officials. White made it clear that he didnot want the Union's application of the senioritysystem to be reviewed by the seniority board whichincluded management officials. Both White andMoore stated, explicitly, the quid pro quo. Indeed,Moore's remarks, coming before the membershipadopted the executive board's action, demonstrateconvincingly that Respondent Union was preparedto revoke the suspension if Beckham would simplywithdraw his grievance.In view of these statements by Respondent Union'stop officials, it is apparent that Respondent Union'sclaim that Beckham was suspended because herefused to resign from the Jacksonville Fire Depart-ment was pretextual. Thus, Beckham had been a so-called dual employee for 2 years but RespondentUnion took no action to suspend or remove himfrom membership because of his dual employmentuntil he refused to withdraw his grievance. Inaddition, we note that Respondent Union's claimthat dual employment was grounds for denyingBeckham union membership rests on a telephone call2 Procedurally, Respondent Union's consideration of that portion ofBeckham's grievance relating to when an applicant's membership becomeseffective was consistent with the seniority board's decision in a similarsome 10 years earlier. There is no documentaryevidence that this policy remained in effect or thatthe policy had been applied against any other unionmember. In these circumstances, we find that Re-spondent Union violated Section 8(b)(IXA) bythreatening reprisals against, and by suspending,Beckham because he refused to withdraw his griev-ance.We further find that Respondent Union violatedSection 8(b)(IXA) by its failure to process before theseniority board that portion of Beckham's grievancerelating to his position on the seniority list. As notedabove, Beckham's grievance, dated February 26,1975, was filed with the seniority board at a timewhen the collective-bargaining agreement, whichcontained the seniority rules and provisions for theseniority board, had expired. Although RespondentUnion's executive board considered that portion ofhis grievance relating to his membership on March10, and subsequently placed that issue before thegeneral membership on April 3, at no time didRespondent Union consider that portion of Beck-ham's grievance concerning his seniority. And, de-spite the fact that as of March 26 the seniority boardwas again operative and the new rules provided thatthat board consider grievances within I week afterthey arose, Respondent Union at no time afterMarch 26 processed Beckham's grievance before theseniority board. Thus, while Respondent Union maynot have been obligated to pursue Beckham's griev-ance before the seniority board prior to March 26, itwas required to process the grievance after that datein accordance with the new seniority rules. It istherefore clear that Respondent Union's failure toprocess that portion of Beckham's grievance relatingto his seniority, particularly in light of its unlawfulthreats of reprisals against Beckham and its subse-quent unlawful suspension of him from membership,was because of arbitrary and unfair reasons. Accord-ingly, we find that Respondent Union has breachedits duty of fair representation and thereby hasviolated Section 8(b)(1)(A).2. The Administrative Law Judge found, and weagree, that Respondent Union, inter alia, violatedSection 8(b)(l)(A) and (2) by refusing to refer JackLand because he was not a member of the Union. Inproviding a remedy for this violation, the Adminis-trative Law Judge exempted Respondent Union frombackpay liability with respect to its refusal to referLand to Sealand Service, Inc., herein called Sealand.In this regard, the Administrative Law Judge foundthat "even if [Land] had not been suspended fromgrievance arising under the old seniority rules in which it ruled that such aquestion was contingent upon the bylaws of the local union and thusappropriately resolved by the local rather than the seniority board.512 CLERKS AND CHECKERS LOCAL NO. 1593the Union, [he] would not have been employed bySealand." We agree.The record reveals that on June 25, 1975, duringthe unloading of a Sealand ship, Land was involvedin an altercation in which he struck Union PresidentWhite. Immediately thereafter, White informed Sea-land Terminal Manager Grissom of the incident,whereupon Grissom obtained confirmation from hismarine manager, Johnson. Later that day, in atelephone conversation with General Manager Hiersof Caldwell Shipping Company, herein called Cald-well, Grissom told Hiers not to send Land to anymore Sealand jobs until further notice. Grissomtestified that he based this decision on informationhe had received from Johnson, and not in response toany request from White.On the following day, June 26, Land was suspend-ed by the Union. According to Union PresidentWhite's testimony, "a couple of days later" thesuspension was rescinded because he was unable tofind written authority to suspend a member withouta hearing. On or about July 8, Sealand TerminalManager Grissom learned that Land had again beendispatched to Sealand, and he repeated his instruc-tions to Hiers that Land was not to work on Sealandvessels. As a result, on July 11, 1975, 4 days beforethe Union's executive board suspended Land for aperiod of 4-1/2 months, Hiers notified Union Presi-dent White that Sealand did not want Land sent towork on its vessels. Thereafter, Land was not sent toany Sealandjobs until December 1975.We find, in agreement with the Administrative LawJudge, that Caldwell's decision not to hire Land forwork at Sealand was motivated solely by Sealand'srequest and was in no way influenced by the actionsof the Union. Thus, as indicated above, CaldwellGeneral Manager Hiers informed the Union on July11, prior to Land's July 15 suspension, that Sealanddid not want Land dispatched for work on its vesselsand, as found by the Administrative Law Judge,Caldwell's decision not to hire Land for Sealand jobswas based solely on economic considerations due toits fear of the loss of Sealand's business if it did notcomply with its client's wishes. Accordingly, we agreewith the Administrative Law Judge that RespondentUnion should be exempted from backpay liability forits refusal to refer Land for employment at Sealand.Respondent Union, however, has excepted to theAdministrative Law Judge's failure to provide it withan exemption from backpay liability for its refusal torefer Land to Caldwell Shipping Company. We findmerit in this exception.The uncontradicted testimony of Hiers revealsthat, on July 12, Caldwell decided not to hire Landfor work on the vessels of its other major client,Puerto Rico Marine Management, Inc., herein calledPRIMMI. According to Hiers' testimony, Caldwellalso based this decision on economic considerationsafter talking to representatives of PRIMMI. Thus,Hiers testified:[Caldwell made] a voluntary decision the nextday, due to the situation which came up [Land'sJune 25 altercation], and hearing other problemsat the PRIMMI operation, because this was ourmain line of business, we made a decision on thenext day, July 12, not to hire Mr. Land, and ourforeman was instructed accordingly ....The reason we quit hiring him ...wasn'tbecause of his capabilities or his qualifications.We were afraid that the thing that broke out atSealand would break out at another pier ....Accordingly, we find that Caldwell decided to nolonger employ Land for work at either of its accountsbecause it feared the loss of their business and, inaddition, that this decision was made prior to Land'sJuly 15 suspension from union membership. Further-more, we find that Caldwell's decision was not madein response to Union President White's threat duringthe week of June 30, 1975, that, although Caldwellcould hire Land outside the Union, White would"not be responsible for what happened." The recordreveals that, following this threat, and prior toCaldwell's July 12 decision not to employ Land, theUnion rescinded Land's suspension and continued torefer him to Caldwell on July 6, 7, 11, and 12. Wefind that inasmuch as the Union was referring Landto Caldwell immediately prior to and on the very daythat the decision was made not to employ him, theUnion's previous threat, which related solely to thesituation in which the Union had been denying Landreferrals to Caldwell, was not a factor in Caldwell'sultimate decision not to employ Land. Accordingly,we shall in our Order exempt Respondent Unionfrom backpay liability for its refusal to refer Land toCaldwell.THE REMEDYHaving found that the Respondent Union hasengaged in unfair labor practices within the meaningof Section 8(bXI)(A) and (2) of the Act, we shallorder it to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act.We shall order Respondent Union to make Ho-ward Beckham and Jack Land whole for any loss ofearnings they may have suffered because of itsunlawful refusal to refer them, except that, as setforth above, Respondent Union shall be exempt513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom backpay liability with respect to its refusal torefer Land to Sealand Service, Inc., and CaldwellShipping Company.The uncertainty as to whether Beckham's grievancebefore the seniority board would have been foundmeritorious is a direct product of RespondentUnion's unlawful action and where, as here, such anuncertainty requires resolution, at least for thepurposes of determining monetary responsibility, wedeem it only proper to resolve the question in favorof the discriminatee and not the wrongdoer. Accord-ingly, we shall presume that Beckham's grievance, ifprocessed before the seniority board, would havebeen found meritorious on or about April 2, 1975,and that on that occasion his seniority positionwould have been advanced to reflect a position onthe seniority referral roster warranted by credit of 3additional years of qualifying service.Therefore, we direct Respondent Union to treatBeckman as though his position on the seniorityreferral roster reflected 3 additional years of qualify-ing service, and to make Beckham whole for any lossof earnings resulting from the Union's failure to referhim to employment in accordance with such seniori-ty, until such time as all parties, including Beckham,reach an amicable settlement of Beckham's seniorityclaim or the matter is resolved on the merits pursuantto a full utilization of the grievance procedure of theseniority board under the collective-bargainingagreement. In the event Beckham's grievance isfound to be meritorious, but without any retroactiveor contributory payments, or is dismissed on themerits, Respondent Union's backpay liability willcease as of the day of such final disposition of thegrievance. See Local Union No. 2088, InternationalBrotherhood of Electrical Workers, AFL-CIO (Feder-al Electric Corporation), 218 NLRB 396 (1975). Allbackpay herein and interest thereon shall be comput-ed in accordance with the formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Clerks and Checkers Local No. 1593, InternationalLongshoremen's Association, AFL-CIO, Jackson-ville, Florida, its officers, agents, and representatives,shall:1. Cease and desist from:3 See, generally, Isis Plumbing & Heating Co.. 138 NLRB 716(1962).4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order(a) Maintaining, enforcing, and otherwise givingeffect to a discriminatory exclusive hiring arrange-ment or practice with the Jacksonville MaritimeAssociation, its employer-members, or any otheremployer.(b) Refusing to refer Howard Beckham, Jack Land,or any other employee because they are not membersof the Union.(c) Causing or attempting to cause any of theemployer-members of the Jacksonville MaritimeAssociation or any other employer to discriminateagainst Jack Land, Howard Beckham, or any otheremployee in violation of Section 8(aX3) of the Actbecause of their lack of membership in the Union.(d) Threatening a member with suspension orremoval from union membership for his refusal towithdraw a grievance filed with the seniority board.(e) Suspending a member from membership be-cause he refused to withdraw a grievance with theseniority board.(f) Failing to process grievances before the seniori-ty board for arbitrary and unfair reasons.(g) In any other manner restraining or coercingemployees or applicants for employment in theexercise of rights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Make whole Howard Beckham and Jack Landfor any loss of pay they may have suffered by reasonof the discrimination practiced against them, plusinterest, in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at all places where notices to employees,applicants for referral, and members are customarilyposted in the Jacksonville, Florida, referral system,copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 12, after being dulysigned by the Union's representative, shall be postedby the Union immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to members are customarily posted. Reason-able steps shall be taken by the Union to insure thatsaid notices are not altered, defaced, or covered byany other material.of the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."514 CLERKS AND CHECKERS LOCAL NO. 1593(d) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain, enforce, or otherwisegive effect to a discriminatory exclusive hiringarrangement or practice with the JacksonvilleMaritime Association, its employer-members, orany other employer.WE WILL NOT refuse to refer Howard Beckham,Jack Land, or any other employee because of hislack of membership in the Union.WE WILL NOT cause or attempt to cause anyemployer-member of the Jacksonville MaritimeAssociation or any other employer to discriminateagainst Howard Beckham, Jack Land, or anyother employee in violation of Section 8(a)(3) ofthe Act because of his lack of membership in ourUnion.WE WILL NOT threaten any member withremoval from membership in the Union for hisrefusal to withdraw a grievance with the seniorityboard.WE WILL NOT suspend any member from unionmembership because he has filed a grievance withthe seniority board.WE WILL NOT fail to process an employee'sgrievance before the seniority board for arbitraryand unfair reasons.WE WILL NOT in any other manner restrain orcoerce employees or applicants for employmentin the exercise of rights guaranteed in Section 7 ofthe Act.WE WILL make whole Howard Beckham andJack Land for any loss of pay suffered by them byreason of the discrimination practiced againstthem, plus interest.CLERKS AND CHECKERSLOCAL No. 1593,INTERNATIONALLONGSHOREMEN'SASSOCIATION, AFL-CIODECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge: Thecharges herein were filed by Howard Beckham, Daniel RoyMoore, and Jack Land. These charges allege misconductby Clerks and Checkers Local No. 1593, InternationalLongshoremen's Association, AFL-CIO (herein called theUnion), in violation of Section 8(bXIXA) and (2) of theAct, and Caldwell Shipping Company (herein calledCaldwell), alleging violations of Section 8(a)(1) and (3) ofthe Act. A complaint consolidating the cases was issued onSeptember 30, 1975. Answers thereto were timely filed byboth Respondents. Subsequently additional charges werefiled and on October 21, 1975, an amendment to theconsolidated complaint was issued and timely answersthereto were filed by both Respondents. Pursuant thereto,a hearing was held before the Administrative Law Judge atvarious dates between February 3 and March 26, 1976.Briefs have been timely filed by the General Counsel,Charging Parties Beckham and Moore, and both Respon-dents.FINDINos OF FACTI. EMPLOYER'S BUSINESSCaldwell is a division of Strachan Shipping Company(herein called Strachan), a Delaware corporation licensedto do business in the State of Florida with facilities inJacksonville, Florida, where it is engaged in the business ofacting as a stevedoring agent or contractor for variouscompanies engaged in the interstate transportation offreight. During the past 12 months, Strachan has receivedin excess of $50,000 for its stevedoring services performedin connection with the interstate transport of freight.Caldwell is licensed to do business in the State of Floridawith facilities in Jacksonville, Florida, where it is engagedin the business of acting as stevedoring agent or contractorfor various companies engaged in the interstate transportof freight. During the past 12 months Respondent Caldwellhas received in excess of $50,000 for its stevedoring servicesperformed in connection with the interstate transport offreight.Jacksonville Maritime Association, Inc. (herein calledJMA), is a nonprofit Florida corporation and is, and hasbeen at all times material herein, an association ofemployers engaged in the stevedoring and shipping indus-try. JMA exists in part for the purpose of representingemployer members including Strachan and Caldwell in thenegotiation and administration of collective-bargainingagreements with various labor organizations, including theUnion which is recognized as the collective-bargainingrepresentative of employees of JMA members.During the past 12 months, which period is representa-tive of all times material herein, employer members ofJMA engaged in stevedoring operations in the shippingindustry received in excess of $50,000 for the performanceof said stevedoring services.The complaint alleges, the answer admits, and I find thatStrachan and Caldwell, individually, and JMA and itsmembers collectively are, each, employers engaged incommerce within the meaning of Section 2(6) and (7) of theAct.515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that the Union is operating anillegal exclusive referral system. As to Beckham, it isalleged that the Union, for arbitrary and invidious reasons,refused to process his grievance, disciplined him forrefusing to withdraw the grievance, and further that he wasdiscriminated against by the Union as to job referral.As to Moore, the complaint alleges that the Union, forarbitrary and invidious reasons, failed to process hisgrievance and discriminated against him in job referrals.As to Land, it is alleged that the Union took actiondesigned to cause Land, for discriminatory reasons, not tobe referred to jobs through the referral system. In addition,it is alleged that the Union discriminatorily refused toemploy Land. The above contentions were alleged toviolate Section 8(b)(1)(A) and (2) and Section 8(aX)(1) and(3) of the Act.A. Referral SystemFacts 'Prior to the year 1971 the Union had no system ofreferral.2Until then, when an employer needed checkers ortimekeepers they were selected and hired by the employersfrom lists of available employees furnished by the Union.Under the collective-bargaining agreement effective Octo-ber 1, 1968, to September 30, 1971, between the Union andthe JMA, a seniority plan was put into effect to decasualizeemployment of checkers and timekeepers (G.C. Exh. 5(a)).In essence, this seniority plan established union memberclassifications (groups A, B, and C) plus a casual ornonunion classification. Selections were to be made byemployers in alphabetical order of classification. Casualswere to be employed only after all available men in groupsA, B, and C were offered employment. Listings of the menin these groupings were provided to employers by theUnion. While there does not appear to have been completeuniformity in the employee selection process, the 1968seniority plan appears to have been followed and remainedin effect beyond the normal expiration date of the contractuntil May 1, 1973,3 at which time new seniority rules wereput into effect to expire coincidental with the expiration ofthe contract on September 30, 1974.In 1974 the Union and the JMA entered into a contracteffective October 1, 1974, through September 30, 1977.Section 14 therein provides:There is conflicting testimony regarding certain allegations of thiscomplaint. In resolving these conflicts, I have credited all of the relevanttestimony of some witnesses and parts of relevant testimony of others and inso doing I have taken into consideration where appropriate the apparentinterests of the witnesses, the inherent probabilities, the probabilities in lightof other events, corroboration or lack of it, and the consistencies orinconsistencies within the testimony of each witness and between thetestimony of each and that of other witnesses with similar apparent interests.Testimony in contradiction to that upon which my factual findings are14. Seniority rules shall be decided and enforcedon a local basis.Pursuant to this provision the parties drafted and enactedwhat were captioned "Seniority Rules" (G.C. Exh. 5(c)).Rule 8 therein provides:RULE 8. Clerks and Checkers shall be listed by theSeniority Board on the following basis:A. True Seniority shall prevail.B. A man's seniority shall be computed by thenumber of unbroken qualified years of service,beginning with the date of entry into the Union.(Emphasis supplied.)C. Qualified years of service shall be determined bythe number of years a man has worked at 700hours or more per contract year (Oct. I thru Sep.30) based on the records of the I.L.A. Pension,Welfare and Vacation Administration Office.D. Where two (2) or more men have the same numberof qualified years of service, then the determiningfactor for seniority between those men shall bethe date of entry into the membership of Local1593.E. Date of entry into the membership of Local 1593shall be determined by the date the membershipvoted to receive the prospective member, provid-ed he was immediately available and eligible foremployment.F. Where two (2) or more men have the same numberof qualified years and the same date of entry intothe membership of Local 1593, then these menshall have the same seniority status and will behired by name whenever their seniority level isreached.G. A list of men, according to True Seniority, will besupplied to the Employers. Consideration foremployment will be given to the men beginningwith the highest senior man.H. AU personnel employed under the terms andconditions of the Agreement between the Jack-sonville Maritime Association and the I.L.A.Clerks and Checkers Local 1593 will receive theirjob assignments and be governed in these assign-ments in accordance with the By-Laws of Local1593 as passed on by the membership on January7, 1975 and any future amendments thereto. Theaforementioned By-Laws are hereby made a partof these Seniority Rules.These rules became effective March 26, 1975, and, asprovided in paragraph H, incorporated certain bylawsadopted by the Union on January 7, 1975 (G.C. Exh. 6).These bylaws set forth the mechanics of referral, such asbased has been carefully considered but discredited. Additional factors, inaddition to these general criteria, are noted in evaluating the testimony ofsome witnesses.2 The Union represents checkers and timekeepers under contract withthe JMA. International Longshoremen's Association, Local # 1408, is asister local and represents the longshoremen who perform the function ofloading and unloading ships.3 This was because the October 1, 1968, to September 30, 1971 contractwas extended by court order pursuant to litigation involving a strike.516 CLERKS AND CHECKERS LOCAL NO. 1593priority in referral, and utilizing seniority lists compiledunder the criteria set out in the seniority rules.It is clear that the terms of the current seniority rules andbylaws provide for the Union to operate an exclusivereferral system and that priority in referral was determinedby seniority. Seniority, in turn, was determined by thecomputation of "unbroken qualified years of service,beginning with the date of entry into the Union" as set outin the above seniority rules.Another provision of the current system should be setout at this point for reference and subsequent discussion.This involves the "first call" concept which was intended toprovide individual JMA employers with a continuity ofcompetent employees in responsible positions, primarilytimekeepers and chief clerks. These first-call jobs are filledby bid within the Union. Those with first-call status arepermitted to work for the individual employer withoutregard to seniority. However, the bylaws provide thatnormal seniority applies as to other job assignments.4Discussion and AnalysisAn evaluation of the referral system herein discloses thatprior to 1971 JMA employers obtained the services ofcheckers and clerks themselves, without referral assistancefrom the Union. After 1971 referral procedures wereestablished as set out above. After White took office aspresident in January 1975, the current rules were formulat-ed and became effective March 26, 1975. These rulesincorporate certain bylaws adopted by the Union onJanuary 7, 1975. The relevant portions of these documentshave been set out above.It is the position of the General Counsel that the rules areillegal as discriminatory because priority in employment,otherwise known as seniority, depends upon the date anindividual is accepted into the Union, thereby discriminat-ing against those who are not union members in thereferral process. I agree. So, in fact, does the Respondent,inasmuch as it joined a stipulation at the hearing to theeffect that the seniority rules are and have been illegalbeginning with the May 1, 1973, rules through the currentrules.It is clear that the referral system herein is an exclusiereferral system since the bylaws provide that all personnelemployed under the contract are assigned through theUnion's central dispatch system. While certain provision ismade in the accompanying bylaws for the employer toobtain first-call employees in responsible positions, theseare bid jobs within the Union and do not detract from thebasically exclusive nature of the referral system. The Unionremains the exclusive source of employment of all bargain-ing unit employees.However, this aspect of exclusivity alone does not ipsofacto render the present system illegal so long as the systemdoes not discriminate against nonunion employees in themaking of referrals. The instant referral system is on its4 While sec. 13(c) of the current contract reserves to the individualemployer the right to choose employees by name from those available, thisprovision appears to have been modified by rule 4 of the current bylawswhich restricts this right by providing, inter alia.Also, in accordance with the Working Agreement, the employer has theface discriminatory because it does precisely that. Seniori-ty, which is concededly the basis of referral, can beacquired only upon entry into the Union.The Union here, while conceding that the referralprocedures are illegal as written, contend that in practicethey are not illegal. Respondent points out that underclause 13(c) of the contract the employer has the right tocall for employees by name. However, the evidence showsthat, in practice, the employers do not normally make theselections, the employees are referred by the Union underthe seniority plan.The Union also alludes to the first-call provisions of thereferral procedures to support its argument that theEmployer exercises freedom of selection of its employees.However, the evidence shows that these jobs are filledunder the Union's bid system from within the Unionamong those employees with seniority. The Employer hasno unfettered right of selection. Also, the right of selectionis limited inasmuch as it is dependent upon proceduresunder a union bid system which has as its basis the conceptof seniority which once again, under the seniority rules,requires union membership. The entire record hereinsupports the conclusion that the practice under the referralsystem is substantially the same as the procedures aswritten. No evidence adduced by the Respondents compelsa different result. Accordingly, I conclude that the instantreferral system violates Section 8(bXIXA) of the Act.Pacific Maritime Association, 184 NLRB 312 (1970).B. Howard A. BeckhamFactsHoward A. Beckham is employed by the city of Jackson-ville as a captain in the Jacksonville Fire Department withsome 23 years of service. In addition to his employmentwith the fire department, Beckham has been employed onthe waterfront in the Port of Jacksonville since about 1965,primarily as a checker.Sometime back in 1965 Beckham applied for member-ship in the Union. While he was voted into the Union atthat time, he was never sworn in and membership wasdenied to him at that time because of his full-timeemployment with the fire department. Rex C. Harristestified that at this time he (Harris) was acting president ofthe Union and, in that capacity, sought advice from I.L.A.Vice President Thomas Burke, who advised him, insubstance, that because of Beckham's other full-timeemployment he could not be sworn in as a member of theUnion. Nonetheless, Beckham continued to pay dues andhe has done to date. In March 1973 Beckham again appliedfor membership even though he still retained full-timeemployment with the fire department. At this time Beck-ham's sponsor was Cecil Moore. Applicants for unionmembership are requested to have a union sponsor. Mooretestified that, at the time Beckham asked him to be hisright to call by name from among the men available, provided theseniority level of the men called is reached during hiring, and theexercising of this right does not interfere with the retention status ofanother employee. The employee shall also have the right to refuse thejob.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsponsor, they had a conversation during which Beckhamrepresented to him that, in order to avoid the problem ofhis full-time employment with the fire department, hewould retire from the fire department after being voted intomembership.At a subsequent union meeting Beckham's applicationwas discussed and, in response to concerns expressed bythe membership, Moore told them what he had been toldby Beckham, i.e., that Beckham would resign upon beingvoted into the Union. Beckham concedes that he didrepresent to Moore that he would retire but denies sayingthat he would do so at any specific time. To date Beckhamhas not retired. Moore's version is the more inherentlyplausible based on this record, and I credit him.Thereupon Beckham was both voted and sworn into theUnion in March 1973. White testified that after about amonth the Union began to hear complaints from themembership when Beckham did not resign from the Union.White testified that the Union voted to admit Beckhambecause the membership was not aware of Burke's ruling in1965 and for the additional reason that they believed thatBeckham would resign from the fire department and beginfull-time employment on the docks within 30 days after hebecame a union member. It is undisputed that, as afireman, Beckham is normally unavailable to work everythird day. He normally works a 24-hour shift with 2 daysoff thereafter.At the time Beckham came into the Union, the seniorityrules did not require consecutive qualifying years and,despite the fact that Beckham worked in excess of thenecessary 700 hours in 1967, 1968, and 1969, he was notcredited, for seniority purposes, with any of those yearsbefore he came into the Union while he was working as acasual employee. Beckham complained about his positionon the list to Jack Land, who was president of the Union atthis time. It is undisputed and the rules themselvescontemplate that priority of referral is based on theseniority under the rules, and that this seniority is governedby years of qualifying service within a contract year inexcess of 700 hours. The current seniority rules alsoprovide that qualifying years must be consecutive and onlybegin with the individual's date of entry into the Union. AsLarry White, president of the Union, testified, a member'sposition on the seniority list determines the order of jobreferral. Changes were thereafter made and an adjustedseniority list was issued listing Beckham as first of six inposition number 38.In January 1975 White became president of the Unionand shortly thereafter Beckham was further reduced inseniority to last of six in position number 38. Beckhamprotested this treatment to both W. R. Bryant, thedispatcher, and White, and, receiving no satisfaction fromthem, submitted a grievance to the seniority board datedFebruary 26, 1975. The two-part grievance complained,first, that the seniority system was not being applied fairly5 Gerard B. Fox, local manager for Strachan and president of the JNIA,testiried that he became a member of the senionty board a month later onthe effective date of the rules, March 26, 1975.e Membership on the seniority board under the seniority rules effectiveMay 1, 1973, provide:The following rules shall apply, and the operation of the rules shall beby the Union and, secondly, that the Union has not beenconsistent in determinirig when an applicant for unionmembership becomes a member. The grievance was ad-dressed to the following four individuals:Mr. Larry R. White, President I.L.A. Local 1593Rex C. Harris, Seniority Board MemberV. McDaniel, Jr., Seniority Board MemberAdditional Board Member5McDaniel becomes a member by virtue of his position asthe JMA employer's representative on the district negotiat-ing committee.Beckham then submitted copies of the grievance to LarryWhite and to Rex Harris, who had been elected to theseniority board at the end of 1975, and gave two copies toVernon McDaniel.6When he presented the grievance toMcDaniel, McDaniel told him that the seniority board didnot exist and that there were no seniority rules in effect atthis time since the seniority rules by their own termsexpired with the contract on October 1, 1974. Paragraph 6reads: "This seniority plan will remain in effect until theexpiration of the present Clerks and Checkers LaborAgreement (September 20 [30], 1974) but may be amendedby mutual agreement between Local 1593 and the employ-ers who are party to the Jacksonville Clerks and CheckersLabor Agreement." With this in mind, McDaniel toldBeckham it would be appropriate to file the grievance sincethe Union was preparing new seniority rules which wouldbe ready shortly.7On March 3, 1975, White called Beckham and, accordingto Beckham, told him that he was "damn tired of thesepeople filing grievances when they had no reason for doingso. And he suggested very strongly that I withdraw thegrievance or I was going to open up a whole can of wormsfor the local." White also made reference to the 1965telephone conversation wherein I.L.A. Vice PresidentBurke advised the Local against admitting Beckham as amember. White further told him that he would probably beremoved from the Union if he did not withdraw thegrievance. Beckham declined to withdraw the grievance.The Union determined to process that portion of thegrievance dealing with Beckham's union membership and ameeting of the executive board was held on March 10,1975, where it was resolved that Beckham be suspendedand his initiation fee of $250 be returned. The minutes ofthe executive board meeting disclose that the basis for thisresolution was the 1965 decision by I.L.A. Vice PresidentBurke; ;he work availability requirements of the I.L.A.guaranteed annual income plan; and the understanding bythe Union that Beckham would resign from the firedepartment when he came into the Union in March 1973,which he did not do. On March 13 a special meeting washeld and the resolution of the executive board of March 12was read to those present. They were advised that a vote ongoverned by a Seniority Board composed of the President of the I.L.A.Local 1593, one elected member, and the Jacksonville Employer'sRepresentative on the District Negotiating Committee, and one otheremployer's representative party to the Jacksonville Clerks and CheckersLabor Agreement.I These seniority rules were put into effect March 26, 1975.518 CLERKS AND CHECKERS LOCAL NO. 1593the matter would be held at the next regular monthlymeeting which was held on April 3, 1975.During the day on April 3, 1975, Beckham went to theunion hall and delivered to White a letter from his attorneyrequesting that Beckham not be removed from member-ship. Beckham testified that White regarded the letter as"threatening" but refused to put off the vote, reiterating hisintention to bring the matter to a vote that evening.Beckham and Cecil Moore, secretary-treasurer of the Localat this time, had what Beckham described as a "friendlychat" wherein Moore suggested that he be content with thelast spot on the seniority roster and remain in the Union.Beckham declined, and left the hall.At the membership meeting on the evening of April 3,the findings and opinion of the executive board wereplaced before the membership and the membership votedto adopt it. Beckham's suspension was effective from thatdate. After his suspension and because of his suspension,Beckham was not referred by the Union for employmentuntil sometime in June 1975 when he was reinstated on theadvice of counsel pending the outcome of litigation.Discussion and AnalysisThe complaint alleges that White told Beckham on aboutMarch 3, 1975, that if he did not withdraw his senioritygrievance he would be removed from union membership.However, the record does not support this allegation.While it appears that White did call Beckham on that date,the purpose of the call was not to threaten or otherwisecoerce Beckham, but simply to advise him that, by raisingthe issue of seniority, he could be creating a problem forhimself which as a practical matter could result in his beingremoved from union membership, particularly since theInternational had ruled in 1965 that such dual employmentwas sufficient grounds for denying him union membership.This allegation is also inconsistent with White's expressedreluctance on April 3, the date that the membership votedto expel Beckham, to put off the matter and White'sdetermination to put to a vote the question of Beckham'smembership.The complaint also alleges that on or about April 3, 1975,White and other officers told Beckham that if he wouldwithdraw his pending grievance he would not be expelled.There is no probative evidence to support this allegation,only a distorted interpretation of the conversation, which Idecline to make, could result in this conclusion.The General Counsel alleges that the Union's executiveboard voted to expel Beckham and that the membershipdid in fact expel Beckham because he did not withdraw thepending grievance. The Union takes the position thatBeckham's expulsion was the result of his refusal to resignhis full-time employment with the fire department when hecame into the Union. The record discloses that Beckhamwas originally denied membership in the Union in 1965because he was a full-time employee of the city ofJacksonville. It is undisputed that being so employed hewas not available to work on the docks I day out of every 3days since he was employed as a captain in the JacksonvilleFire Department for a full 24-hour period every 3 days.Upon inquiry, Respondent was advised by the Internation-al in 1965 that because of this employment he was noteligible for membership in Respondent. Beckham madeanother effort to join the Union in 1973 and was successfulat this time. He was admitted to membership at this time,at least in part, because of a misrepresentation made to themembership by his sponsor that he would resign from thefire department. When he failed to do so the membershipbecame unhappy with the situation inasmuch as hisemployment part time on the docks was depriving otherworkers of employment who depended upon the work forfull-time employment. The matter was brought to a headwhen Beckham filed a grievance alleging, inter alia, that hewas being deprived of his rightful seniority. In consideringthis grievance, the executive board reached the decisionwhich not only denied the grievance but also resolved tosuspend him from union membership, citing the 1965decision by the International. This resolution was adoptedby the membership. On these facts, I cannot conclude thatBeckham's suspension was the result of his having refusedto withdraw his grievance. The General Counsel has notestablished this allegation.Likewise I conclude that the General Counsel has notestablished that the Respondent failed in its duty of fairrepresentation to Beckham. If any such dereliction existedin this case, the record does not support it. Indeed, therecord herein reflects the orderly processing of his griev-ance.The complaint also alleges that the Union has refused torefer Beckham for discriminatory reasons. In evaluatingthis allegation, it is important to understand that the Unionwas operating a discriminatory referral system. Priority inreferral depended upon union membership. To depriveBeckham of his union membership then was more than anintraunion disciplinary measure. His suspension alsomeant that he lost all priority in referral. Based upon a fullconsideration of the evidence, Beckham's nonunion statuswas, in my opinion, the reason that he was not referred foremployment subsequent to his suspension and not, asalleged by the Respondent, due to any failure on his part tonotify the Union of his availability.Accordingly, I conclude that the Union's failure to referBeckham did constitute an 8(bXlXA) and (2) violation ofthe Act. However, I also conclude that the 8(b)(2) viola-tions alleged in the complaint relating to Beckham havenot been established and I shall recommend their dismis-sal.C. Daniel Roy MooreFactsMoore began his employment as a salaried timekeeperfor Strachan in 1955. In 1971 when the exclusive referralsystem was initiated, Moore continued to be employed ona salaried basis as a Strachan employee under a contractual"grandfather" clause. However, the clause also providesthat any replacement for such employee in the futurewould be made under the hiring hall referral procedures ofthe contract.In May 1970, Strachan purchased the Caldwell ShippingCompany and at this time Caldwell became a division ofStrachan. The evidence discloses that they did not, how-ever, become integrated operations but that they main-519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtained separate identities and functions. Each maintained aseparate managerial hierarchy with its own accounts andcustomers. Sealand Service, Inc. (herein called Sealand),was one of Caldwell's accounts. Caldwell performed twobasic functions for Sealand; one was to handle thedockside stevedoring, and the other to maintain a ware-house for the storage of Sealand goods. These wereadjacent facilities located at Eleventh Street (Talleyrand) inJacksonville, Florida, on the docks.At the time that Caldwell was acquired by Strachan, amanagement decision was made to move the Caldwellpayroll equipment to the Commodore's Point facilities ofStrachan and to make up the payroll there for the Sealandwarehouse. The necessary information as to employees andtimed work, upon which the amounts to be paid werebased, was compiled at the Sealand warehouse by JohnGolish and delivered to Commodore's Point where Mooremade up the checks. Golish was paid the higher timekeeperrate.It is undisputed that Moore was not a timekeeper for anySealand ships. However, he did perform work as timekeep-er for other Caldwell accounts as to conventional (asopposed to containerized) ships. This was pursuant to anagreement between Strachan and Caldwell whereby Stra-chan performed the work of stevedoring conventional shipsfor Caldwell accounts, with Caldwell itself doing thecontainerized ships. The first-call timekeeper on the Cald-well ships, except for the conventional ships, was R. L.Pennington who was employed as first call through theUnion. Moore was still a salaried employee at this timeuntil he joined the Union on March 6, 1974.Prior to his entrance into the Union, Moore hadremained a salaried timekeeper for Strachan despite solici-tations by the Union for him to become a member. Hisdecision to join the Union was prompted by an evaluationof his circumstances. He was convinced that, if the Unionever made a strike issue of his employment by Strachan asa salaried employee, Strachan might be forced to fire himwhich would leave him without employment altogether.However, Moore also wanted the work security he enjoyedas a salaried employee of Strachan and to this end,sometime prior to March 1974, he spoke to Business AgentW. E. Denmark and Secretary Cecil Moore to explain tothem that he would join the Union provided he were ableto continue to do the work he had been doing as a salariedemployee. He and Reagan, another Strachan salariedemployee timekeeper, were given such assurances and awritten agreement to that effect was given to them by theUnion. The document was dated March 6, 1973, andstates:We the undersigned, on behalf of Local 1593, dohereby guarantee that Daniel R. Moore and Ralph E.Reagan, will continue their present positions as time-keepers with Strachan Shipping Company on a first callbasis, for as long as they so desire. We do furtherpledge that we will defend this agreement as long as it islegally possible to do so.The document was signed by Jack Land, president, S. M.Ortega, vice president, John W. Golish, secretary-treasurer,and William Denmark, business agent. Moore testified thathe told Golish, when the signed document was given tohim, that the word "Caldwell" was left out of it and Golishreplied, "Well, everybody knows that Caldwell -whatStrachan is." Golish does not recall this conversation andfurther testified that it was his understanding that theagreement as to Moore concerned only his timekeepingwork for Strachan. Both Moore and Reagan were sworninto the Union later that same day, March 6, 1974.8 Justprior to the first of 1974, the work of timekeeping at theSealand warehouse was done by Golish and W. D. Perry.Both received the higher timekeeper pay rate. They senttheir timesheets to Commodore's Point where either Mooreor Reagan cut the checks. This changed in early 1974 whenReagan was sent to the Sealand warehouse and the entiretimekeeping operation was done by him at the Sealandwarehouse.In November 1974, Caldwell acquired the Puerto RicoMarine Management, Inc. (PRIMMI), account. At thistime Caldwell established a separate docking and w/are-house facility to accommodate the PRIMMI business. Thewarehouse and the docking facilities were located at BlountIsland. In December 1974, Reagan, the other first-calltimekeeper for Caldwell, was reassigned, from timekeepingat the Sealand warehouse, to timekeeping at the PRIMMIwarehouse. Fred Roberts was among those referred by theUnion to fill the vacated timekeeper job at the Sealandwarehouse. Strachan performed the same stevedoringfunctions for Caldwell on PRIMMI conventional ships asit had for Sealand conventional ships. Robert Pennington,first-call timekeeper for Caldwell who had done thetimekeeping on all Sealand containerized ships, did thetimekeeping on PRIMMI containerized ships.At the end of 1975 or early 1976, Moore went to Foxwith a request that he be assigned Caldwell work, i.e. thework of timekeeping on PRIMMI containerized ships. Foxrejected this claim, explaining, inter alia, that the filling ofthat job was a Caldwell prerogative. Moore also com-plained to Jack Land, at a time when Land's term wasabout to expire, that he was entitled to the work onPRIMMI containerized ships. Land testified that, since hewas going out of office, he suggested that Moore take upthe grievance with White, the incoming president. InJanuary 1975, after White had assumed office, he regis-tered his complaint with White who rejected his claim thathe was entitled to the work, telling him to "go look in themirror and you'll see the greediest son of a bitch inJacksonville." Moore filed a grievance with the Uniondated February 3, 1975. That grievance (G.C. Exh. 14(a)) isessentially a claim by Moore that he is entitled to the workof timekeeper on containerized PRIMMI ships at BlountIsland. No mention was made in the grievance about anycontention that he was also entitled to work at the Sealandwarehouse.The grievance was considered at a meeting of theexecutive board on March 10, 1975. Moore contends thathe wanted to withdraw the grievance to redraft it, but that8 Reagan did not testify.520 CLERKS AND CHECKERS LOCAL NO. 1593White refused. White testified that he had no recollectionof this request by Moore to withdraw the grievance. Theexecutive board unanimously rejected the claim made inthe grievance. This action was affirmed by a subsequentvote of the membership. At the membership meeting,White asked Moore if he wanted his grievance vote on atthe same time that another grievance was being voted on.Moore replied that it did not make any difference. At thismeeting Moore contended to the membership that he wasentitled to the work on the grounds that Caldwell andStrachan were one and the same. Nevertheless, the mem-bership voted to deny the grievance.Discussion and AnalysisThere are specific allegations in the complaint dealingwith union misconduct involving Moore. First is the refusalto process Moore's grievance for arbitrary and invidiouslydiscriminatory reasons. I do not agree. The evidencediscloses that the Union, through representatives Whiteand Bryant, actually solicited the grievance from Mooreand even provided the grievance forms which Moore usedto file his grievance. The record shows that Moore'sgrievance was passed upon by the executive board andreferred to the membership for a vote. Moore was given theopportunity to speak on his own behalf at the membershipmeeting and he did so. Further, he was given an opportuni-ty to put off a vote on the matter which he declined. Theevidence does not, in my opinion, support any finding thatthe Union breached its duty to fairly represent Moore.Even if the Union did proceed with the processing of thegrievance after Moore asked White to drop it, there is noshowing that Moore was prejudiced thereby or even thatthe Union had any obligation to do so. Indeed, there is noreason why Moore could not have filed another grievancefor the purpose of making contentions not made in theoriginal grievance. There is no evidence that any attemptwas made to do this.The second allegation relating to Moore alleges adiscriminatory refusal to refer Moore. The General Coun-sel and the Charging Party contend that Moore wasentitled to first-call timekeeper status with respect to workon PRIMMI containerized ships and Sealand warehouse,both Caldwell accounts. They contend that it was theintent of the parties that the March 6 agreement be sointerpreted.In analyzing this contention it is necessary to examinethe nature of the document in issue. While it has beencalled an "agreement," it is in fact a representation orguarantee made to Moore and Reagan by certain unionrepresentatives to protect their first-call status at Strachan.Neither Strachan nor Caldwell were parties to this repre-sentation. Neither Strachan nor Caldwell promised Mooreanything.Next, let us examine the nature and purpose of the first-call provisions of the contract. As noted earlier, it was adevice in the referral system designed to permit anemployer, within the bid structure of the union, to acquireindividual employees for certain responsible positions, asthe employer's needs dictated. The Union was not in anyposition to "guarantee" first-call status to either of them.Second, even assuming that the agreement is valid andbinding on all parties, I am convinced, based upon theentire record herein, that it was the intent of the parties tothe agreement that Moore retain his "first-call" status withStrachan only as to the work being performed by him atthe time that he came into the Union. Moore was notperforming any of the disputed work at the time he cameinto the Union. As to all other work, he was subject to thenormal application of the referral system. It should also benoted that Robert Pennington was already employed asfirst-call timekeeper for Caldwell and the referral proce-dures do not appear to contemplate one individual occupy-ing first-call status with two companies, even when they arerelated as Strachan and Caldwell in the instant case. Toacquiesce in Moore's demand would have made him, ineffect, first-call timekeeper for both Strachan and Caldwell.The General Counsel also alleges discrimination in theUnion's refusal to refer Moore since on or about March 12,1975, which is the date of Moore's grievance. The theory ofthis violation is that Moore was not given credit for hisyears of service as a salaried Strachan employee by theUnion in computing seniority, and that this loss ofseniority resulted in fewer referrals. The Union contendsthat Moore was given seniority from the time that theUnion began to refer him, when he joined the Union onMarch 3, 1975, and that he was not entitled to seniority forthe years he spent as a salaried employee of Strachan.Further, the Union maintained that his duties as a salariedemployee of Strachan involved, in addition to timekeeping,other duties such as investigating accidents and making outOSHA reports. Upon a view of the entire record herein, Iam of the opinion that Moore is not entitled to credit forhis years of service as a salaried employee of Strachan.I note that Moore was unavailable to work through thereferral system while he worked for Strachan, so the Unioncould not have referred him to any employment at all. Hewas operating outside both the contract and the hiringprocedures of the contract and, in addition, performingfunctions exclusively for Strachan which were not per-formed by employees sent through the hiring hall. Accord-ingly, I shall recommend that this allegation of thecomplaint as to Moore be dismissed. Based upon the aboveconsiderations, I conclude that General Counsel has notestablished any of the allegations of the complaint relatingto Moore.D. Jack LandFactsJack Land, a union member since 1965, was employed asfirst-call chief clerk for Caldwell. He had also been activein the Union, serving as president of the Union for thecalendar years 1973 and 1974.On June 25, 1975, Land was working as first-call chiefclerk in the unloading of a Sealand ship, along with threeother checkers at the Talleyrand docks. There was a rainwhich caused the unloading to stop for a period of time inthe morning. Sometime after 11 a.m., the work resumed.Herman Zapf, stevedore superintendent for Caldwell, wasadvised that all the checkers wanted to quit at I p.m.because of the rain. This created a problem for Zapf who521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtried to call White to settle it, but could not contact him.However, pursuant to a call from one of the checkers,White came to the dock just before I p.m. with CharlesBryant. A discussion ensued between White, Land, and thecheckers wherein White told them that he did not thinkthat the weather conditions warranted their leaving the job.Land disagreed with this position which lead to a confron-tation between Land and White. There is not completeuniformity in the testimony of the witnesses, but it is clearthat Land struck White twice. Land also struck Bryant andBryant returned this blow with a kick to Land's groin.White did not retaliate.White and Bryant then left the premises. White went tothe office of James Grissom, Sealand terminal manager.White told Grissom what had happened. Grissom thencalled his marine manager, Robert Johnson, who was awitness to the incident, in order to confirm the incident.Grissom, in a telephone conversation on that same datewith Steven N. Hiers, general manager for Caldwell, toldHiers that he wanted Hiers to resolve the problemimmediately and told him not to send Land any more toSealand jobs until further notice.9Grissom testified that hemade this decision based on the information he hadreceived from Johnson, and not in response to any requestby White.On about July 8, upon an inquiry from White, Grissomcalled Hiers to see if Land was working on Sealand vessels.Upon getting an affirmative reply, Grissom reiterated hisinstructions that Land was not to work on Sealand vessels.Hiers explained that he had not received a letter fromGrissom to that effect and Grissom told him that he didnot think a letter was necessary and that he expected Hiersto follow through on his instructions.On July 11, 1975, Hiers sent a letter to White to the effectthat Sealand, their principal, did not want Land sent toSealand facilities from that day on until further notice. Thisletter was received by the Union on July 13 and thereafterLand was not sent to any Sealand job until December 8,1975. He was not referred by the Union to any job untilNovember 12, 1975.Turning now to the Union's reaction to the incident, it isundisputed that a meeting of the executive board of theUnion was called on the evening of June 26, the date of theincident. It was a consensus that Land should be suspend-ed for attacking a union official in the performance of hisduties and, pursuant to that decision, White told thedispatcher not to refer Land. Referral sheets in evidencesupport this conclusion. A couple of days later, however,White became concerned when he was unable to findwritten authority to support the decision to suspend amember without a hearing. He rescinded the order of theexecutive board and Land was dispatched during theperiod from July 5 through July 12, more specifically onJuly 6, 7, 11, and 12.Hiers testified that, sometime during the week of June 30,White called him and told him that the suspension hadbeen lifted and that he had no way of stopping Land frombeing hired outside the contract, that Hiers could call himat home, but that he could not dispatch him.9 While Hiers does not recall this conversation, he does not deny it and Icredit Grissom in this regard.Zapf testified that he received a call from White on aboutJune 29 concerning Land, but cannot recall the conversa-tion. White concedes making a call but says it dealt withwhether or not Hiers had sent any letter covering thematter of employing Land at Sealand.On or about July 11, 1975, White called Grissom andtold him that he thought that Land was still being referredto Sealand work. Grissom expressed surprise and calledHiers to see why his instructions were not being followed.Hiers said that he had not gotten a letter on it and Grissomsaid he did not think a letter was necessary and that heexpected Hiers to follow his instructions. Hiers agreed todo so. Grissom testified that nothing was said in thisconversation with White about the matter of union respon-sibility for anything.Thereafter White and Bryant filed union charges againstLand and a hearing thereon was held before the executiveboard of the Union on July 15, 1975, which, inter alia,suspended Land for 4-1/2 months retroactive to June 25,1975, and ending November 9, 1975. Although notified,Land did not appear at the hearing. Land did not appealthe decision. It is conceded by White that initially Landwas not referred because he had been suspended. InNovember, Grissom received a call from Hiers concerningLand's reemployment at Sealand and, pursuant thereto,decided to permit Land to resume his work for Sealand.Hiers was so advised and a letter was sent to the Uniondated November 18, 1975, rescinding the July 11 letter.Thereafter Land resumed his work on Sealand ships.Discussion and AnalysisBased upon the entire record herein, it is my conclusionthat Land was responsible for the altercation at theSealand docks on June 26, 1975. It is undisputed that Landstruck White twice and that White did not retaliate. Theevidence does not disclose any provocation to justify thisattack. The General Counsel alludes to certain conversa-tions which support the contention that there had beenfriction between Land and White. Such may have been thecase, but the evidence does not persuade me that suchanimosity motivated White in taking the action that wassubsequently taken.In these circumstances the Union was privileged to takedisciplinary action against Land and it did so by, inter alia,suspending him for 4-1/2 months. However, in evaluatingthis action, one must keep in mind that suspension fromthe Union in this closed-shop referral operation has theeffect of depriving nonmembers of employment and thisthe Union is not privileged to do, thus the Union actedunlawfully inasmuch as the suspension resulted in depriv-ing him of employment by referral, in violation of Section8(bX )(IX)(A) and (2).But Caldwell contends and the Union contends that thefailure to refer Land to Sealand was not discriminatorysince it was done pursuant to demands made by Sealand, acustomer of Caldwell.It is clear from the record herein that Grissom did notwant Land to work on Sealand vessels. Grissom had522 CLERKS AND CHECKERS LOCAL NO. 1593accepted White's version of the incident upon checkingwith his marine manager on the day of the incident and onthat same day he told Hiers he did not want Land workingfor Sealand. When he found out on July 11 that Land wasstill working on Sealand vessels he called Hiers to expressin certain terms that Land was not to be employed onSealand vessels. By letter dated the same day, Hiers soadvised the Union that he was not to be dispatched toSealand vessels until further notice because of the June 25incident. The Union received this letter on July 13, some 2days before the executive board again suspended Land onthe evening of July 15. In these circumstances I concludethat the decision not to employ Land was made byCaldwell for economic considerations, i.e. at Sealand'srequest because it feared the loss of Sealand's business if itdid not comply. In these circumstances, I conclude that the8(a)(3) allegation of the complaint against Caldwell has notbeen established.Further, I conclude that this decision preceded Land'ssuspension by the Union and in effect superseded thesuspension.This, however, does not absolve the Union of anyillegality since its suspension of Land in a closed-shopreferral setup violates the Act despite the fact that he wouldnot have been employed anyway pursuant to Caldwell'srequest. However, it does, in my opinion, affect the remedyas set forth more fully below. In addition, the action of theexecutive board in suspending Land deprived him as anonmember of employment anywhere under the referralsystem then in effect. Accordingly, to the extent that hemay have been denied employment at employers other thanSealand, the Union has discriminated in referral and I sofind.As to the 8(bX2) allegations, it is clear from the recordthat at the time of the July 25 incident it was the decision ofthe executive board not to refer Land to any job. This issupported by the referral sheet in evidence. These instruc-tions were given to the dispatcher obviously for thepurpose of seeing that he did not refer Land to any jobs. Bysuch action, the Union was causing discrimination pro-scribed by Section 8(bX2) of the Act.The complaint also alleges that White called Hiers andtold him that Land would not be dispatched to anyCaldwell vessels and that, while Caldwell could hire himoutside the Union, White would not be responsible forwhat happened. It is a valid interpretation of theseremarks, in their total context, to conclude that they wereintended to induce Caldwell not to hire Land and henceviolate Section 8(bX2) of the Act.As to the allegation that White told Grissom that hewould not be responsible if anything happened on the pierof Sealand if Sealand continued to employ Land, there isno probative evidence in the record to support thisallegation, particularly where Grissom denied that anysuch statement was made and 1 shall recommend that thisallegation be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Union has engaged in and isengaging in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.The existing referral operation, both as written andpracticed, is illegal. Obviously, any appropriate remedymust include provisions for the disestablishment of thepresent system. The General Counsel contends that theremedy should include provisions for the Union to be"compelled to establish a nondiscriminatory exclusivehiring arrangement." However, such a remedy contem-plates the continued existence of an exclusive referralsystem. The parties may not want this. They may want torevert to the pre-1971 practice with no referral system atall. I deem it sufficient to conclude that the present referralsystem violates the Act and to provide an appropriatecease-and-desist order. It is not my function to compel theparties either to establish a referral system or to instructthem as to what features it must include to make it legal.However, there is some merit to the General Counsel'slegal contention. I have concluded that the present systemis illegal because seniority, which is essentially the same aspriority in referral, requires union membership as acondition precedent. It is obvious that a new referralsystem, which requires, as a basis for referral, years ofseniority acquired under the illegal system, will likewise beillegal. I cannot assume that the parties will conductthemselves illegally in establishing new referral procedures.If the new referral procedures appear to be based on illegalseniority premises, appropriate action should be taken atthat time.With respect to Beckham, it is true that Beckham was notavailable to work every day. While this may normally be avalid criteria in making selections for referral it may not beassigned by the Union to deny relief to Beckham. Incircumstances where the referral system is and has beenillegal, the Union may not take what may otherwise be alegitimate referral consideration and apply it to a singleindividual to absolve itself of liability.As to Land, I have concluded that it was the legitimateaction of the Employer, because of Land's misconduct onthe Sealand dock, which caused the failure to employLand. Even if he had not been suspended from the Union,Land would not have been employed by Sealand. In thesecircumstances, even though the Union was in violation ofthe Act in suspending Land from membership, remedialeconomic relief as to Land is inappropriate, except to theextent that he may have been denied referrals to employersother than Sealand during the period of his suspensionfrom July 5 through November 9. Since the record showsthat the original suspension by the Union from June 26 toJuly 4 was the only reason he was not referred during thatperiod of time, the Union will, of course, be required to523 524 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake him whole for losses suffered during that period of which conditioned priority in referral upon union member-time.Upon the basis of the foregoing findings and conclu-sions, and upon the entire record in this case, I make thefollowing:CONCLUSIONS OF LAWI. Caldwell Shipping Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent Union has violated Section 8(b)(1)(A) ofthe Act by maintaining in effect an illegal referral systemship.4. Respondent Union has violated Section 8(bXIXA)and 8(bX2) of the Act by refusing to refer HowardBeckham and Jack Land because they were not membersof Respondent Union.5. Respondent Union violated Section 8(bX2) of theAct by telling the Union dispatcher not to refer Jack Landto employment under the referral system then in effect andby telling Caldwell that Land would not be dispatched toemployment with Caldwell and that, if he were hiredoutside existing referral procedures, the Union would notbe responsible for the consequences.[Recommended Order omitted from publication.]